Title: To George Washington from John Vaughan, 4 May 1793
From: Vaughan, John
To: Washington, George



Dear sir
[Philadelphia] Saturday 4th May [1793]

I take the liberty of enclosing a letter I have just recieved from Carolina—from a house of Character there, the perusal of which may not be improper at the present moment; I would not even wait to make the extract, which if your Excellency should wish can be done at any moment. I remain with the greatest respect—Your obt Servt

Jn Vaughan


A Vessel goes to Charleston on Tueday next.

